Citation Nr: 0907831	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected synovitis of the left knee with 
osteoarthritis.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected osteoarthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In July 2008, a hearing was held before Joaquin Aguayo-
Pereles who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  A copy of the transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to increased disability 
ratings for his service-connected right and left knee 
disabilities.  He is presently rated at a 10 percent 
disability rating for each knee.  In March 2008, the most 
recent VA Compensation and Pension examination of the Veteran 
was conducted.

In July 2008, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  At that 
hearing he testified that he was seen for outpatient 
treatment for knee pain at VA medical facilities on several 
occasions subsequent to the March 2008 Compensation and 
Pension examination.  The Veteran also indicated that he was 
scheduled for knee replacement surgery at VA medical center 
(VAMC) Miami, Florida in November 2008.  Remand is necessary 
to obtain all of these records.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Another VA examination is warranted if it is confirmed that 
the Veteran has had knee replacement surgery.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
confirm whether, or not, he has undergone 
knee replacement surgery as he indicated 
in his July 2008 hearing testimony.  He 
should be requested to indicate the date 
and location of any such surgery.  He 
should also be requested provide a list 
containing the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been 
treated for his service-connected knee 
disabilities since January 2004.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The RO should  request a copy of all 
treatment records and surgical records 
from VAMC Miami, Florida for the period 
of time from January 2004 to the present.  
Specifically a request for knee surgery 
records form November 2008 should be 
made.  All information obtained should be 
made part of the file.  

2.  If it is determined that the Veteran 
has had knee replacement surgery, he 
should be accorded an examination for knee 
disabilities.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner prior to the 
examination.  The examination is to be 
conducted in accordance with the 
appropriate examination work sheet for 
knee disabilities.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right and 
left knee disability, including arthritis, 
and residual of replacement surgery found 
to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  With respect to the 
functioning of the veteran's right and 
left knees, attention should be given to 
the presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of both his 
right and left knees.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (2000) (functional loss may 
be due to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.

3. Following the above, readjudicate the 
veteran's claims for increased disability 
ratings for his knee disabilities.  In 
this respect consider if separate 
disability ratings for arthritis and 
other disabilities are warranted or if 
disability ratings for the residuals of 
knee replacement surgery are warranted.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

